Citation Nr: 1145498	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral leg disorder.  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel









INTRODUCTION

The Veteran served on active duty from November 1983 to December 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran failed to report for a scheduled Travel Board on August 9, 2011.  However, in undated correspondence received by the Board in September 2011, the Veteran requested that his Travel Board hearing be rescheduled because he was unable to find transportation to the hearing on his initial scheduled date.  While the Board has granted this request, the Veteran is hereby advised that any further requests for a change in hearing date must meet all of the requirements of 38 C.F.R. § 20.704, including timeliness of the request and establishing good cause.  38 C.F.R. § 20.704 (2011).

Accordingly, the case is remanded for the following action:  

The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


